Deutsche Bank Natl. Trust Co. v Simons (2020 NY Slip Op 01906)





Deutsche Bank Natl. Trust Co. v Simons


2020 NY Slip Op 01906


Decided on March 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2017-03886
 (Index No. 19399/13)

[*1]Deutsche Bank National Trust Company, etc., respondent,
vToni Simons, appellant, et al., defendants.


Toni Simons, Jamaica, NY, appellant pro se.
Rosicki, Rosicki & Associates, P.C., Plainview, NY (Edward Rugino of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Toni Simons appeals from an order of the Supreme Court, Queens County (Robert J. McDonald, J.), dated May 4, 2016. The order denied that defendant's motion pursuant to CPLR 5015(a)(3) to vacate an order of reference of the same court dated December 22, 2015.
ORDERED that the appeal is dismissed, with costs (see JR Factors, Inc. v Astoria Equities, Inc., 159 AD3d 801).
MASTRO, J.P., LEVENTHAL, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court